Title: Defeated for Election to Virginia House of Delegates, [24 April] 1777
From: Madison, James
To: 

 

[24 April 1777]

In the election of Delegates to the Legislature for the ensuing year (1777), he was an unsuccessful candidate. Previous to the Revolution the election of the County representatives was as in England, septennial, and it was as there, the usage, for the Candidates to recommend themselves to the voters, not only by personal solicitation, but by the corrupting influence of spirituous liquors, and other treats, having a like tendency. Regarding these as equally inconsistent with the purity of moral and of republican principles; and anxious to promote, by his example, the proper reform, he trusted to the new views of the subject which he hoped would prevail with the people; whilst his competitors adhered to the old practice. The consequence was that the election went against him: his abstinence being represented as the effect of pride or parsimony.
